Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2006/281861) in view of Poullos (US 2009/0181180). Claim 1 evidenced by Volkov (Polydimethylsiloxane (PDMS), 2013, In: Drioli E., Giorno L. (eds), Springer-Verlag Berlin Heidelberg, Encyclopedia of Membranes, pg. 1-2).
	Regarding Claims 1-2, Putnam teaches a process for coating an aircraft turbomachine component  with an erosion- resistant coating (abstract), the process comprising: depositing the erosion-resistant coating (abstract) on an aircraft turbomachine component made of a composite material or of a metallic material ([0020]), said erosion-resistant coating comprising a silicone polymer having a glass transition temperature of -150°C (polydimethyl siloxane, Claim 13) (evidenced by Volkov pg. 1 col. 1).
	Putnam teaches the coating may be applied to a component in any suitable manner, such as, but not limited to, by conventional solvent assisted spraying, electrostatic spraying, brushing, dipping, and/or adhesive bonding in sheet form, etc. ([0019]).  Putnam does not explicitly teach coating by hot powder-coating; however, Poullos teaches coating process for aircraft applications wherein the coating is applied by electrostatic spraying and a hot flocking technique is used ([0056]).  Poullos teaches the powder coating introduced to the target surface that is at or above the melt temperature of the desired powder coating selected.  Poullos teaches the process allows for conservation of energy and decomposition of the polymer by limiting the time the polymer is at actual melt temperature ([0056]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the electrostatic spraying of Putnam to include a hot flocking technique, as taught in Poullos, in order to conserve energy and limit polymer decomposition.
	Regarding Claim 3, Putnam teaches carbon particles (graphite filler, Claim 14).
	Regarding Claim 4, Putnam teaches a coloring agent (graphite or molybdenum sulfide, Claim 14).
	Regarding Claim 5, Putnam teaches a thickness of 279.4-330.2 microns (0.011-0.013 inch, [0023]).
	Regarding Claims 7-8, Putnam teaches the component is a fan blade ([0020]).
	Regarding Claim 10, Poullos teaches preheating the substrate to reduce the requirement of laser power wherein the substrate is heated at a temperature which is acceptably high level, at, or below, the cure temperature, or below the melt point of the powder ([0038]).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to preheat the substrate of the combined references to an optimized temperature, as suggested in Poullos, in order to achieve an acceptably high temperature for a reduced laser power requirement and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed temperature.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2006/0281861) in view of Poullos (US 2009/0181180) as applied to claims 1-5, 7-8, and 10 above, and further in view of Read (US 2013/0029117).
	Regarding Claim 6, Putnam teaches the aircraft turbomachine component is a metal or composite (Claim 10).  Putnam does not explicitly teach an organic-matrix composite material; however, Read teaches an airfoil for coating with an erosion protection layer, wherein the airfoil substrate is an organic matrix composite material ([0025]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Putnam to be an organic matrix composite, as taught in Read, because it is a known substrate material in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the component of Putnam with a composite substrate as in Read.
	Poullos teaches the powder coating introduced to the target surface that is at or above the melt temperature of the desired powder coating selected.  Poullos does not explicitly teach a temperature of less than or equal to 120C; however, Putnam teaches the coatings can be cured at temperatures from about 140F to about 350F ([0019]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the temperature of the combined references to include any temperature as taught in Putnam, including those within the claimed range, because Putnam teaches they are suitable temperatures for curing the coating and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the cured coating of the combined references at temperatures as taught in Putnam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2006/0281861) in view of Poullos (US 2009/0181180) as applied to claims 1-5, 7-8, and 10 above, and further in view of Jiang (CN 105003393 A).  A machine translation of Jiang is provided as an English equivalent and is used in the citations below.
Regarding Claim 9, Putnam teaches a polyurethane elastomer ([0012]).  Putnam is silent as to the glass transition temperature of the polyurethane; however; polyurethanes for de-icing applications having a glass transition temperature below -30C are known in the art (Jiang, abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the polyurethane of Putnam to include a polyurethane having a glass transition temperature below -30C, as taught in Li, because they are known glass transition temperatures for polyurethanes in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of the combined references with a polyurethane having a glass transition temperature as in Li.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues Poullos’ deposition process is used in lieu of polyurethane enamel coatings and requires the deposition of a primer layer and a conductive layer before depositing the topcoat. Applicant argues no such primer layer and conductive layer are present in Putnam. Applicant argues there is no reason to modify the deposition process of the topcoat of Putnam because this would require a modification of Putnam to add the primer layer and conductive layer taught by Poullos before depositing the topcoat. Applicant further argues there no reason to add the topcoat layer of Poullos on top of the layer Putnam because the coating of Putnam is not conductive or electrostatic. Applicant argues the skilled artisan cannot use the coating of Putnam as the first, second or third layer of Poullos.  In response to Applicant's argument that the layers of Putnam and Poullos could not be incorporated into a single coating structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Contrary to applicant’s argument, the examiner has not proposed a combining of the layers of the references.  The rejection relies on Poullos, not for the specific coating or structure, but for teaching of the advantages of using a hot flocking technique for an electrostatic coating method.
	Applicant argues the dependent claims share these deficiencies; however, this is not convincing as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712